455 F.2d 992
Russell J. ROTKO and Florence Rotko, Plaintiffs-Appellants,v.General Creighton B. ABRAMS, Individually and as CommandingGeneral, U. S. Armed Forces in Vietnam, et al.,Defendants-Appellees.
No. 423, Docket 71-1893.
United States Court of Appeals,Second Circuit.
Argued Jan. 10, 1972.Decided Feb. 24, 1972.

Appeal from the United States District Court for the District of Connecticut; Robert C. Zampano, Judge.
Russell J. Rotko and Florence Rotko appeal from an order dismissing their complaint under the Federal Tort Claims Act and the Constitution.
Stanley Faulkner, New York City (Faulkner & Schmidt, New York City, Gruber & Turkel, Stamford, Conn., on the brief), for plaintiffs-appellants.
Morton Hollander, Atty., Department of Justice, Washington, D. C.  (L. Patrick Gray, III, Asst. Atty. Gen., Robert M. Feinson, Atty., Department of Justice, Washington, D. C., and Stewart H. Jones, U. S. Atty., for the District of Connecticut, on the brief), for defendants-appellees.
Before MEDINA, KAUFMAN and TIMBERS, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of Judge Zampano below, reported at 338 F. Supp. 46 (D.Conn.1971).